Per Curiam.

— Trespass. Plea, the general issue, and judgment for the defendants.
The defendants are overseers of the poor, and they procured a warrant under sections 13, 14 and 15 of the R. S. of 1843, pp. 357,358, and attached property of the plaintiff for the support of his wife and children, from whom he had separated without cause. The warrant, with an inventory of the property seized, was returned to the Circuit Court, was there confirmed, and the property ordered to be sold, under the statute.
The plaintiff whose property was seized brings this action of trespass against said overseers, alleging that said proceedings under the warrant were void, because had *190without notice to him, and because the warrant did not specifically name every article of property to be seized.
J. Ryman, for the plaintiff.
J. D. Howland, for the defendants.
"We think the proceedings were conformable to the provisions of the statute.
The judgment is affirmed with costs.